DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 10/12/2020. As directed by the amendment: claims 1-20 have been cancelled and claims 21-40 have been added.  Thus, claims 21-40 are presently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Gates on 05/20/2022.
The application has been amended as follows: 
IN THE CLAIMS: the claims have been amended as follows: 
In claim 21, line 20, deleted “monopolar” after “the mapping procedure using the”.
In claim 21, line 20 deleted “temporarily” after “electrode of the electrical lead”.
In claim 21, line 21, deleted “positioned on” and inserted -- in contact with -- before “the blood vessel of the patient as the cathode”.
In claim 28, line 2, deleted “electrode” and inserted -- element -- after “an alligator clip configured to couple with the reference”.
In claim 36, line 2, deleted “electrode” and inserted -- element -- after “an alligator clip configured to couple with the reference”.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claims 21, 30, and 38): an implant adaptor including an electrically conductive first end in the form of a strap, the first end configured to be temporarily coupled to at least two sides of an electrically conductive exterior surface of an implantable housing, and a second end coupleable to a reference element (claims 21 and 30) / electrically conductively coupled to the first end (claim 38). The closest prior art of reference includes: Kroll (US 5,772,690) and Cappa et al. (US 5,334,045). 
Kroll teaches of an implant adaptor including an electrically conductive first end 62, the first end configured to be temporarily coupled to at least two sides of an electrically conductive exterior surface of an implantable housing 44. Kroll fails to teach the first end is a strap and a second end coupleable to a reference element (claims 21 and 30) / electrically conductively coupled to the first end (claim 38).
Cappa teaches of an implant adaptor 92 including an electrically conductive first end (see fig. 1), the first end configured to be temporarily coupled to at least two sides of an electrically conductive exterior surface of an implantable housing 24 (see fig. 1), and a second end (see fig. 1) electrically conductively coupled to the first end. Cappa fails to teach the first end is a strap and the second end is coupleable to a reference element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schulman et al. (US 2006/0253181 A1): an implantable housing; an electrical lead; an electrode coupled to the electrical lead; a reference element; and an implant adapter; a control system is configured to perform a mapping procedure. Schulman fails to teach the first of the implant adaptor end is a strap temporarily coupled to at least two sides of an electrically conductive exterior surface of the implantable housing and a second end coupleable to a reference element.
Glenn et al. (US 2013/0018444 A1) teaches of an implantable electrode and a temporary electrode, a mapping procedure using the temporary electrode. Glenn fails to teach an implant adaptor including an electrically conductive first end in the form of a strap, the first end configured to be temporarily coupled to at least two sides of an electrically conductive exterior surface of an implantable housing, and a second end coupleable to a reference element (claims 21 and 30) / electrically conductively coupled to the first end (claim 38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771